DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Stomma on 2/23/2022.
The application has been amended as follows: 
Claim 36.  The method according to claim 24, wherein said step c) generates a plurality of said alternative applied power specifications, said step d) generates a plurality of said forecast dewatering performances based on said plurality of said alternative applied power specifications, said step e) evaluates said plurality of said forecast dewatering performances using said one or more dewatering performance criteria, said step f) selects the best one of said plurality of said alternative applied power specifications that satisfies said one or more dewatering performance criteria as said optimal alternative applied power specification.
  
Claim 37. The method according to claim 36, wherein said programmed central processor is further configured to assign a dewatering performance score to each of one of said plurality of said alternative applied power specifications generated in said {01669134.DOCX/ }- 10 -step c), said steps c) to e) repeat until a difference between any two dewatering performance scores is less than a predetermined difference and 
  
Claim 38. The method according to claim 36, wherein said plurality of said alternative applied power specifications generated at said step c) is limited to a predetermined minimum number or a predetermined maximum number.

Allowable Subject Matter
Claims 1-38 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art does not suggest nor fairly disclose a control system for use in electrokinetic dewatering system configured to generate at least one alternative applied power specification, that when used in said simulation, satisfies said one or more of the switching criteria; and select the said at least one alternative applied power specification that best satisfies said one or more switching criteria.
The prior art does not suggest nor fairly disclose a method of adaptively dewatering a deposit comprising determining whether said forecast dewatering performance of said at least one alternative applied power specification satisfies said one or more criteria; if so, selecting an optimal one of said at least one alternative applied power setting that has the best forecast dewatering performance for use in said electrokinetic dewatering process.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/               Examiner, Art Unit 1774

/Walter D. Griffin/               Supervisory Patent Examiner, Art Unit 1774